United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                         August 15, 2006

                                              Before

                              Hon. JOHN L. COFFEY, Circuit Judge

                              Hon. DANIEL A. MANION, Circuit Judge

                              Hon. MICHAEL S. KANNE, Circuit Judge


Nos. 05-1424 & 05-1435

David and Lynette Kindred,                                   Appeals from an Order of the
       Petitioners-Appellants,                               United States Tax Court.
                                                             Nos. 5658-04L & 5860-04L
       v.

Commissioner of Internal Revenue ,
     Respondent-Appellee.


                                            ORDER

       The slip opinion issued in the above-entitled cause on July 20, 2006, is amended as
follows:

     Page 1: The sentence: “They failed to do so, and the tax was assessed as due in owing on
December 16, 2002.”; is hereby amended to read as follows:

“They failed to do so, and the tax was assessed as due and owing on December 16, 2002.”

      Page 3: The first word in the first line: “Kindreds” is hereby amended to read as follows:
“Kindreds’.”

       Page 3, footnote 3: the date “May 9, 1999” is hereby amended to read as follows: “May
9, 2002.”

       Page 4: The last clause of the first sentence which reads: “...the tax was statutorily
assessed as due in owing.” is hereby amended to read as follows: “...the tax was statutorily
assessed as due and owing.”
Nos. 05-1424 & 05-1435                                                                       Page 2



        Page 4: The last clause of the last sentence which reads: “the IRS would seek a federal
tax lien against their assets.” is hereby amended to read as follows: “the IRS would file a notice
of federal tax lien against their assets.”

        Page 5: The first clause of the first sentence of the second full paragraph (line 16) which
reads: “After receiving the required statutory notice of the filing of a levy...” is hereby amended
to read as follows: “After receiving the required statutory notice of the filing of a tax lien...”

         Page 6: The fifth line which reads: “they argued that instead of being subject to a levy,
they” is hereby amended to read as follows: “they argued that instead of being subject to a lien,
they...”

       Page 7: The last sentence of the first full paragraph which reads: “Accordingly, the levies
were sustained.” is hereby amended to read as follows: “Accordingly, the liens were sustained...”

        Page 8: The ninth line which reads: “his discretion in sustaining the respective levies, that
the” is hereby amended as follows: “his discretion in sustaining the lien, that the...”

        Page 11: The seventh line which reads: “upholding the levy imposed on the petitioners,
then” is hereby amended as follows: “upholding the lien imposed on the petitioners, then...”

        Page 11: The second line of the first full paragraph which reads: “tary of the Treasury to
levy against ‘any person liable” is hereby amended as follows: “tary of the Treasury to file a lien
against ‘any person liable...”

        Page 12: The second line which reads: “was procedurally required prior to an IRS lien
attaching to” is hereby amended as follows: “was procedurally required prior to the IRS
(following the filing of a lien) levying against...”

        Page 12: The eighth line which reads: “their property prior to the lien attaching, as long
as the” is hereby amended as follows: “their property, as long as the...”

        Page 13: The third and fourth lines which reads: “appropriate collection device, before
that lien actually attaches. In particular, IRS § 6330(c)(2)(A) authorizes the” is hereby amended
as follows: “appropriate collection device. In particular, IRS § 6330(c)(2)(A) authorizes the...”

        Page 13: The last line which reads: “faced with an IRS levy the right to proffer
collection” is hereby amended as follows: “faced with an IRS tax lien or levy the right to proffer
collection...”
Nos. 05-1424 & 05-1435                                                                       Page 3


        Page 16: The fourth line of the second paragraph which reads: “issued a determination
that day sustaining the levy and” is hereby amended as follows: “issued a determination that day
sustaining the lien and...”

       Page 16: The eleventh line of the second paragraph which reads: “13, 2004 a
determination sustaining the levy was issued.” is hereby amended as follows: “13, 2004 a
determination sustaining the lien filing was issued.”

        Page 19: The citation at the end of the first full paragraph which reads: “Id. at 6015-
5(b).” is hereby amended as follows: “Id. at 1.6015-5(b).”

      Page 20: The Treasury Regulation citation in line 10 which reads: “see also Treas. Reg. §
6330-1(f)(2)” is hereby amended as follows: see also Treas. Reg. § 301.6330-1(f)(2)...”

      Page 21: The Treasury Regulation citation in footnote 25 which reads: “Treas. Reg.
301.6330-1(e)(4)” is hereby amended as follows: “Treas. Reg. § 301.6330-1(e)(4)...”

        Page 22: The Treasury Regulation citation in the last line of the first paragraph which
reads: “Treas. Reg. § 6330-1(f)(2) A-F5.” is hereby amended as follows: “Treas. Reg. §
301.6330-1(f)(2) A-F5.”